Citation Nr: 1415877	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bulging disc, to include as secondary to a service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The Veteran submitted an increased rating claim for his service-connected posttraumatic stress disorder in June 2013.  However, he subsequently withdrew this claim in a July 2013 written statement, so the Board does not need to refer this matter to the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his bulging disc is related to his military service.  During his September 2013 Board hearing, he testified that shortly following his service, he underwent a MRI at the American Lake VA Medical Center (VAMC) which showed that he had a bulging disc.  According to the hearing transcript, this MRI occurred within one year following his discharge from active duty.  Since the treatment records from this MRI are not currently associated with the claims file, VA must obtain these records.

A fee-basis VA examination was conducted in December 2009.  Following this examination, the examiner concluded that it was less likely than not that the Veteran's degenerative arthritis of the lumbosacral spine was related to his military service or to his lumbosacral strain.  However, this opinion did not discuss the MRI the Veteran contends was performed at the American Lake VAMC within a year of discharge.

Accordingly, the case is REMANDED for the following action:

1. Obtain the treatment records from the MRI that the Veteran underwent which is alleged to have occurred at the American Lake VAMC sometime between December 2003 and December 2004.   Notify the Veteran if the requested records are not available.  

If the treatment records from American Lake VAMC are found, send the claim file to a VA examiner with appropriate medical qualifications.  The examiner is to specifically discuss the MRI and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bulging disc is related to his military service.
      
 The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



